Citation Nr: 9932451	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) claimed as secondary to tobacco 
use/nicotine dependence.

2.  Entitlement to service connection for sleep apnea claimed 
as secondary to tobacco use/nicotine dependence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to February 
1946.  He was a prisoner of war of the German government in 
September 1944, but he successfully escaped to a "neutral 
country" later that month.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating in Chicago, 
Illinois, which denied service connection for COPD and sleep 
apnea as secondary to nicotine dependence.


FINDING OF FACT

The claims of entitlement to service connection for COPD and 
sleep apnea claimed as secondary to tobacco use/nicotine 
dependence are not supported by cognizable evidence 
demonstrating that either claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for COPD and 
sleep apnea claimed as secondary to tobacco use/nicotine 
dependence are not well grounded.   38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for COPD and sleep apnea as they resulted from tobacco 
use/nicotine dependence which began during active duty and 
led to continued tobacco use/nicotine dependence following 
discharge.  In this regard, the initial question before the 
Board is whether he has satisfied his burden of submitting 
evidence of well- grounded claims for service connection for 
the disabilities at issue pursuant to 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and the claim 
must be denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998. 
As the veteran in this case filed his claim in March 1998, 
the new law does not affect the disposition of this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
that clarified when benefits may be awarded based upon in-
service tobacco use.  VAGC indicated that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use in service.  VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC 
clarified that its February 1993 opinion did not mean that 
service connection will be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not necessarily preclude establishment of 
service connection.  VAGC held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In May 1997, VAGC issued an opinion clarifying when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes. Therefore, pursuant to the 
above opinions, in order to establish well-grounded claims 
for service connection for COPD and sleep apnea due directly 
to in-service tobacco use or secondarily to nicotine 
dependence, the record must include competent medical 
evidence suggesting that the disabilities resulted from in-
service tobacco use, or that nicotine dependence was acquired 
or worsened during or as a result of service and the nicotine 
dependence caused or contributed to the veteran's COPD and 
sleep apnea.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995) (holding that, with respect to questions involving 
medical causation, credible medical evidence is required).

Service medical records are unavailable as they were 
destroyed in a fire at the National Personnel Records Center.  
Where service medical records are unavailable, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct medical history.  
See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992).  In the absence of 
medical records, the Board will look to alternate forms of 
evidence, including lay evidence, to make factual findings.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

In a March 1998 statement and in testimony before the 
undersigned Board member at a July 1999 video hearing at the 
RO in Chicago, Illinois, the veteran indicated that he had 
not smoked prior to service, that two months into service he 
began to smoke a pack a day and by the time he was discharged 
from service, he was dependent on nicotine and smoked two 
packs a day.  The veteran testified that he stopped smoking 
in 1979. 

Post-service VA and private medical records, dating from 1989 
to 1999, confirm that the veteran has been diagnosed as 
having COPD and sleep apnea.  However, none of the medical 
evidence suggests that the veteran was nicotine dependent 
during service or that the disabilities at issue were 
etiologically related thereto.  In this regard, the Board 
would point out that after his discharge from service in 
1946, the veteran continued to smoke cigarettes until 1979.  
In letters, dated in May and December 1998, submitted by 
Robert W. Hart, M.D., it was indicated that the veteran's 
COPD and sleep apnea were a result of cigarette smoke and 
that individuals who smoked were at a serious risk for sleep 
disordered breathing.  While Dr. Hart's opinion links COPD 
and sleep apnea to cigarette smoking, Dr. Hart does not say 
that the veteran's four year inservice history of smoking 
caused his nicotine dependence and was the proximate cause 
for his subsequent development of COPD and sleep apnea..  
Indeed, Dr. Hart does not even suggest that the veteran was 
nicotine dependent in service, and that that dependency 
continued postservice because he smoked inservice.  Finally 
the medical opinion of August 1999 does not offer a direct 
opinion regarding the existence of a nexus between inservice 
smoking and any either COPD or sleep apnea.

The issue of whether the veteran was dependent on nicotine 
during service and whether such dependence ultimately led to 
his current COPD and sleep apnea involves a medical diagnosis 
or opinion; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, while 
the Board acknowledges the sincerity of the veteran's 
opinions, the record does not reflect that he is either 
medically or scientifically trained so as to provide a 
competent opinion on the existence of any nexus between his 
inservice smoking and any current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, 
although he is competent to testify as to observable habits, 
such as how much he smoked, he is not competent to offer an 
opinion that he was dependent on nicotine during service, or 
that this tobacco use during service caused his COPD and 
sleep apnea.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).  Therefore, the veteran's claims must be denied as 
not well grounded.  The veteran is not entitled to the 
benefit of the doubt in resolution of his claims under 38 
U.S.C.A. § 5107(b) (West 1991), as the evidence is not in 
relative equipoise.

As the foregoing explains the need for competent medical 
evidence which establishes that the veteran was nicotine 
dependent during service and that such dependence caused the 
subsequent development of COPD and sleep apnea, the Board 
views its discussion above sufficient to inform him of the 
elements necessary to complete his application for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 73 
(1995). 


ORDER

Evidence of well grounded claims not having been submitted, 
the claims of entitlement to service connection for COPD, and 
sleep apnea claimed as secondary to tobacco use/nicotine 
dependence are denied.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

